[exhibit104_azusoffer001.jpg]
Exhibit 10.4 Ryan Azus VIA EMAIL Re: Employment Terms Dear Ryan: I am pleased to
offer you employment with Zoom Video Communications, Inc. (“Zoom”), on the terms
set forth in this offer letter agreement: 2. Position. You will serve as Chief
Revenue Officer, and you will report to Eric Yuan, CEO. This is a full-time
exempt position. While you render services to Zoom, you will not engage in any
other employment, consulting or other business activity (whether full-time or
part-time) that would create a conflict of interest with Zoom. By signing this
letter agreement, you confirm that you have no contractual commitments or other
legal obligations that would prohibit you from performing your duties for Zoom.
Your anticipated start date with Zoom is August 5, 2019 (such actual start date,
the “Start Date”). 2. Cash Compensation. Zoom will pay you a salary at the rate
of $425,000 per year, payable in accordance with Zoom’s standard payroll
schedule. You will also be eligible to earn and receive incentive compensation
in the total target amount per year of 100% of your annual salary rate, pursuant
to the terms and conditions of applicable Zoom incentive compensation plan(s),
which may be paid annually or quarterly or quarterly as determined by Zoom
consistent with such plan(s). The amount of the incentive compensation, if any,
that you earn will be determined based on Zoom’s performance and meeting
performance targets established by Zoom pursuant to Zoom’s applicable incentive
compensation plan(s), and will be pro-rated for your services to Zoom during the
applicable performance period. No amount of any incentive compensation is
guaranteed and you must satisfy any and all conditions established by Zoom for
such incentive compensation program to earn and be eligible for payment of
incentive compensation. Not withstanding this, for the first three (3) months of
your employment (“Draw Period”) and based on you working through this period,
you will be provided a non-recoverable draw of 100% of your monthly variable
target commissions, less applicable taxes, deductions and withholdings. The
monthly draw will equate to 1/12 of your annual target variable as indicated in
this offer letter. During the Draw Period, you will be paid the greater of your
earned commissions or the draw in a given month. 3. Employee Benefits. As a
regular Zoom employee, you will be eligible to participate in a number of
company-sponsored benefits offered to employees from time to time, subject to
the terms and conditions of the applicable plans and policies. 204155783 v4



--------------------------------------------------------------------------------



 
[exhibit104_azusoffer002.jpg]
4. Equity and Change in Control Severance Benefits. Subject to the approval of
the Compensation Committee of the Board of Directors of Zoom, you will be
granted a restricted stock unit award to be issued 350,000 shares of Zoom’s
Class A common stock (“RSUs”) under and subject to the terms of the Company’s
2019 Equity Incentive Plan (the “Equity Plan”) and a restricted stock unit award
agreement thereunder. The RSUs will be granted to you following your Start Date
in accordance with Zoom’s policy for the timing of RSU awards. 25% of the RSUs
shall vest on the one (1) year anniversary of the grant date, and an additional
6.25% of the RSUs shall vest each quarter thereafter, subject to you remaining
in Continuous Service (as defined in the Equity Plan) through each such date.
Should (1) Zoom be subject to a Change in Control during your Continuous Service
(as defined in the Equity Plan) and (2) you be subject to an Involuntary
Termination upon or within one year following the effective date of such Change
in Control (such events in (1) and (2), the “CIC Termination”), then Zoom will
accelerate the vesting of any then-outstanding RSUs and any other
then-outstanding subsequent equity compensation awards granted to you under the
Equity Plan or a successor plan thereto prior to the date of such CIC
Termination (“Subsequent Awards”) such that 100% of your then-outstanding RSUs
and Subsequent Awards (if applicable) will be deemed immediately vested and
exercisable (as applicable) as of your Involuntary Termination date. In
addition, should a CIC Termination occur, you will receive as severance
benefits: (a) A lump sum cash payment equal to six months of your then-current
base salary, ignoring any decrease in base salary that would form the basis for
your right to Resignation for Good Reason, if any, paid in a lump sum no later
than the earliest of (i) 30 days following the effective date of the Release and
(ii) March 15 of the year following the year in which your CIC Termination
occurs. (b) if you timely elect continued coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), Zoom will pay your COBRA
premiums to continue your coverage (including coverage for your eligible
dependents, if applicable) through the end of the six-month period following
your CIC Termination (the “COBRA Premium Period”); provided, however, that the
payment of such COBRA premiums will immediately cease if during the COBRA
Premium Period you become eligible for group health insurance coverage through a
new employer or you cease to be eligible for COBRA continuation coverage for any
reason, including plan termination. In the event you become covered under
another employer's group health plan or otherwise cease to be eligible for COBRA
during the COBRA Premium Period, you must immediately notify Zoom of such event.
Notwithstanding the foregoing, if Zoom determines, in its sole discretion, that
it cannot pay the COBRA premiums without potentially incurring financial costs
or penalties under applicable law (including, without limitation, Section 2716
of the Public Health Service Act), regardless of whether you or your dependents
elect or are eligible for COBRA coverage, Zoom will instead shall pay to you, on
the first day of each calendar month during the COBRA Premium Period, a fully
taxable cash payment equal to the 204155783 v4



--------------------------------------------------------------------------------



 
[exhibit104_azusoffer003.jpg]
applicable COBRA premiums for that month, subject to required payroll deductions
and withholdings (such amount, the “Special Cash Payment”), for the remainder of
the COBRA Premium Period. You may, but are not obligated to, use such Special
Cash Payments toward the cost of COBRA. For purposes of this Section 4(b), (i)
references to COBRA shall be deemed to refer also to analogous provisions of
state law and (ii) any applicable insurance premiums that are paid by Zoom shall
not include any amounts payable by you under an Internal Revenue Code Section
125 health care reimbursement plan, which amounts, if any, are your sole
responsibility. The receipt of any cash and COBRA premium benefits provided in
this Section 4 is subject to (i) your continued compliance with the terms of
this and your other agreements with Zoom, and (ii) you timely executing, and
delivering to Zoom a general release of claims in such form as provided by Zoom
to you on or prior to the date of your CIC Termination (the “Release”) within
the time period set forth therein, and not revoking such Release so that it
becomes effective within the time period specified therein, but no later than 60
days following your CIC Termination. The form of required Release will be
consistent with the terms of this letter and impose no material obligations on
you other than a general release of claims and mutual non- disparagement. For
purposes of this offer letter agreement, the following definitions shall apply:
● “Cause” means your: (a) unauthorized use or disclosure of Zoom’s confidential
information or trade secrets, which use or disclosure causes or could cause
material harm to Zoom, (b) material breach of any agreement between you and
Zoom, (c) material failure to comply with Zoom’s written policies or rules, (d)
conviction of, or plea of “guilty” or “no contest” to, a felony under the laws
of the United States or any State, (e) gross negligence or willful misconduct,
(f) willful and continuing failure to perform assigned duties after receiving
written notification of the failure from Zoom’s Board of Directors, or (g)
failure to cooperate in good faith with a governmental or internal investigation
of Zoom or its directors, officers or employees, if Zoom has requested your
cooperation. ● “Change in Control” means: (a) the consummation of a merger or
consolidation of Zoom with or into another entity, or any corporate
reorganization in which the stockholders of Zoom immediately prior to such
merger, consolidation or reorganization own less than fifty percent (50%) of the
voting power of the surviving entity immediately after such consolidation,
merger or reorganization, (b) a sale or other disposition of all or
substantially all of the assets of Zoom, or (c) the dissolution, liquidation or
winding up of Zoom. The foregoing notwithstanding, a Change of Control shall not
include any transaction or series of transactions principally for bona fide
equity financing purposes in which cash is received by Zoom or indebtedness of
Zoom is cancelled or converted or a combination thereof. ● “Involuntary
Termination” means either (a) your Termination Without Cause or (b) your
Resignation for Good Reason. 204155783 v4



--------------------------------------------------------------------------------



 
[exhibit104_azusoffer004.jpg]
● “Resignation for Good Reason” means a Separation from Zoom as a result of your
resignation within 12 months after one of the following conditions has come into
existence without your consent: o A reduction in your base salary by more than
5%; o Any material breach by Zoom of any material written agreement between you
and Zoom; provided, that, the foregoing shall not include (i) any agreement that
is among Zoom, you and any third party or parties or (ii) Zoom’s written
policies or rules; o A material diminution of your authority, duties or
responsibilities (provided, however, that a change in job position, including a
change in title, shall not be deemed a “material diminution” in and of itself
unless your new duties are materially reduced from the prior duties); or o A
relocation of your principal workplace to a place that increases your one-way
commute by more than 40 miles as compared to your then-current principal
workplace immediately prior to such relocation. A Resignation for Good Reason
will not be deemed to have occurred unless you give Zoom written notice of the
condition setting forth the basis for your resignation within 90 days after the
condition comes into existence and Zoom fails to remedy the condition within 30
days after receiving your written notice. ● “Separation” means a “separation
from service,” as defined in the regulations under Section 409A of the Code. ●
“Termination Without Cause” means a Separation as a result of a termination of
your employment by Zoom without Cause (and other than as a result of your death
or disability), provided you are willing and able to continue performing
services within the meaning of Treasury Regulation 1.409A-1(n)(1). References in
this Section to Zoom shall refer to any successor entity to Zoom following a
Change in Control. 5. Employment Relationship. Employment with Zoom is for no
specific period of time. Your employment with Zoom will be “at will,” meaning
that either you or Zoom may terminate your employment at any time and for any
reason, with or without Cause or advance notice. Any contrary representations
that may have been made to you are superseded by this letter agreement. This is
the full and complete agreement between you and Zoom on this term. Although your
job duties, title, work location, compensation and benefits, as well as Zoom’s
personnel policies and procedures (which you are expected to abide by), may
change from time to time, the “at will” nature of your employment may only be
changed in an express written agreement signed by you and a duly authorized
officer of Zoom (other than you). 6. Taxes. All forms of compensation referred
to in this letter agreement are subject to reduction to reflect applicable
withholding and payroll taxes and other deductions. You agree that Zoom does not
have a duty to design its compensation policies in a manner that minimizes your
tax 204155783 v4



--------------------------------------------------------------------------------



 
[exhibit104_azusoffer005.jpg]
liabilities, and you will not make any claim against Zoom or its Board of
Directors related to tax liabilities arising from your compensation. 7. Section
409A. It is intended that all of the benefits and other payments payable under
this letter agreement satisfy, to the greatest extent possible, an exemption
from the application of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the treasury regulations thereunder and any state law
of similar effect (collectively, “Section 409A”), and this letter agreement will
be construed to the greatest extent possible as consistent with those
provisions, and to the extent no so exempt, this letter agreement (and any
definitions hereunder) will be construed in a manner that complies with Section
409A, and any ambiguities herein shall be interpreted accordingly. Specifically,
the severance benefits under this letter agreement are intended to satisfy the
exemptions from application of Section 409A provided under Treasury Regulations
Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9) and each installment
of severance benefits, if any, is a separate “payment” for purposes of Treasury
Regulations Section 1.409A-2(b)(2)(i). However, if such exemptions are not
available and you are, upon Separation, a “specified employee” for purposes of
Section 409A, then, solely to the extent necessary to avoid adverse personal tax
consequences under Section 409A, the timing of the severance benefits payments
shall be delayed until the earlier of (i) six (6) months and one day after your
Separation, or (ii) your death. Severance benefits shall not commence until you
have a Separation. If severance benefits are not covered by one or more
exemptions from the application of Section 409A and the Release could become
effective in the calendar year following the calendar year in which your
Separation occurs, the Release will not be deemed effective, for purposes of
payment of severance benefits, any earlier than the first day of the second
calendar year. Except to the minimum extent that payments must be delayed
because you are a “specified employee” or until the effectiveness of the
Release, all severance amounts will be paid as soon as practicable in accordance
with this letter agreement and Zoom’s normal payroll practices. 8. Parachute
Payments. If any payment or benefit you will or may receive from Zoom or
otherwise (a “Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
any such Payment shall be equal to the Reduced Amount. The “Reduced Amount”
shall be either (x) the largest portion of the Payment that would result in no
portion of the Payment (after reduction) being subject to the Excise Tax or (y)
the largest portion, up to and including the total, of the Payment, whichever
amount (i.e., the amount determined by clause (x) or by clause (y)), after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in your receipt, on an after-tax basis, of the greater
economic benefit notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in a Payment is required pursuant to
the preceding sentence and the Reduced Amount is determined pursuant to clause
(x) of the preceding sentence, the reduction shall occur in the manner (the
“Reduction Method”) that results in the greatest economic benefit for you. If
more than one method of reduction will result in the same economic benefit, the
items so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).
204155783 v4



--------------------------------------------------------------------------------



 
[exhibit104_azusoffer006.jpg]
Notwithstanding any provisions in this Section above to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A that would not
otherwise be subject to taxes pursuant to Section 409A, then the Reduction
Method and/or the Pro Rata Reduction Method, as the case may be, shall be
modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for you as determined on
an after-tax basis; (B) as a second priority, Payments that are contingent on
future events (e.g., being terminated without Cause), shall be reduced (or
eliminated) before Payments that are not contingent on future events; and (C) as
a third priority, Payments that are “deferred compensation” within the meaning
of Section 409A shall be reduced (or eliminated) before Payments that are not
deferred compensation within the meaning of Section 409A. Zoom shall appoint a
nationally recognized accounting or law firm to make the determinations required
by this Section. Zoom shall bear all expenses with respect to the determinations
by such accounting or law firm required to be made hereunder. If you receive a
Payment for which the Reduced Amount was determined pursuant to clause (x) above
and the Internal Revenue Service determines thereafter that some portion of the
Payment is subject to the Excise Tax, you agree to promptly return to Zoom a
sufficient amount of the Payment (after reduction pursuant to clause (x) above)
so that no portion of the remaining Payment is subject to the Excise Tax. For
the avoidance of doubt, if the Reduced Amount was determined pursuant to clause
(y) above, you shall have no obligation to return any portion of the Payment
pursuant to the preceding sentence. 9. Other Agreements and Conditions of
Employment. This offer of employment is contingent upon your producing
appropriate and satisfactory documentation establishing your identity and right
to work in the United States, and completing the INS form I-9, attesting that
you have the right to work in the United States. Such documentation must be
produced within three business days of hire. If you have questions about this
requirement, which applies to U.S. citizens and non-U.S. citizens alike, you may
contact Human Resources. Further, this offer of employment is contingent upon
satisfactory clearance of a background check and reference checks, and your
signing and returning with this letter the enclosed “Employment, Confidential
Information and Assignment of Creative Works Agreement” and “Arbitration
Agreement”. You agree not to bring to Zoom or use in the performance of your
responsibilities at Zoom any materials or documents of a former employer that
are not generally available to the public, unless you have obtained express
written authorization from the former employer for their possession and use. You
also agree to honor all obligations to former employers during your employment
with Zoom. 10. Interpretation, Amendment and Enforcement. This letter agreement,
together with your Employment, Confidential Information and Assignment of
Creative Works Agreement and Arbitration Agreement, constitutes the complete and
exclusive statement of your employment agreement with Zoom, and supersedes any
prior agreements, representations or understandings (whether written, oral or
implied) between you and Zoom regarding these subject matters. Modifications or
amendments to this letter agreement, other than those changes expressly
204155783 v4



--------------------------------------------------------------------------------



 
[exhibit104_azusoffer007.jpg]
reserved to Zoom’s discretion in this letter, must be made in a written
agreement signed by you and a duly authorized officer of Zoom (other than you).
If any provision of this offer letter agreement is determined to be invalid or
unenforceable, in whole or in part, this determination shall not affect any
other provision of this letter agreement and the provision in question shall be
modified so as to be rendered enforceable in a manner consistent with the intent
of the parties insofar as possible under applicable law. This letter agreement
shall be binding upon any entity or person who is a successor by merger,
acquisition, consolidation or otherwise to the business formerly carried on by
Zoom without regard to whether or not such entity or person actively assumes the
obligations hereunder and without regard to whether or not a Change in Control
occurs. If you wish to accept employment at Zoom under the terms described in
this letter agreement, please sign and date this letter agreement, the
Employment, Confidential Information and Assignment of Creative Works Agreement
and the Arbitration Agreement, and return them to me on or before [intentionally
left blank]. The offer of employment herein will expire if I do not receive this
signed letter by that date. If you have any questions, please contact me.
Sincerely, /S/ Eric Yuan Eric Yuan President and Chief Executive Officer
Accepted and Agreed: /S/ Ryan Azus_____________________
6/29/19________________________ Ryan Azus Date 204155783 v4



--------------------------------------------------------------------------------



 